Opinion by
Tilson, J.
It was stipulated that the articles in question are similar in all material respects to those the subject of Abstract 51130. Accepting this stipulation as a statement of fact certain items of the merchandise were held dutiable at 8 cents each and 25 percent ad valorem, as hunting and similar knives, with handles of deer, or other animal horn, and other items were held dutiable at only 2 cents each and 25 percent ad valorem, as knives with, handles of wood, less than 4 inches in length, exclusive of the handle, under paragraph 355, as modified by T. D. 49753. The protests were sustained to this extent.